            Case 1:17-cv-00130-MCW Document 17 Filed 10/23/18 Page 1 of 1




              lJntbt @nite! btutes @ourt otjFeDersl @tsfms
                                                     No. 17-130C
                                              (Filed: October 23, 2018)
  * * ***     ****        ***   * !t rt ** * * *t   r(rr :t * *

  JERRY LEE KEY,

                     Plaintiff,

                     v.

 THE UNITED STATES,

                     Defendant.

  Jrtrt * * * * :t * * r! :t * tr * r. * r( * t( * * * t **




                                            ORDER OF DISMISSAL


       This matter comes before ths Court on Plaintiffs motion for voluntary dismissal pursuant
to Rule 4l(a) of the Rules of the United States Court of Federal Claims. Plaintiff s motion for
voluntary dismissal pursuant to Rule 41(a) is GRANTED. The Clerk of Court is directed to
dismiss this action without nreiudice.




                                                                  MARY EI-LEN COSTER WILLIAMS
                                                                  Senior Ju'dge




?018 00qB EI10l, 1,393 315a
